UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-6180


JEFFREY COHEN,

                 Plaintiff - Appellant,

          v.

MICHAEL SHAO, In his personal and official capacity as
Special Agent; KALLIOPI MULLINS-TSERKIS, In her personal and
official capacity as Postal Inspector; MS. JENNIFER PERRY,
In her personal and official capacity as Special Agent; JOHN
DOES, Government Line Agents; JANE DOES, Government Line
Agents,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-04020-WDQ)


Submitted:   June 18, 2015                 Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Jeffrey Brian Cohen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey     Brian   Cohen   appeals     the    district   court’s    orders

dismissing without prejudice * his 42 U.S.C. § 1983 (2012) suit

against federal agents, under 28 U.S.C. §§ 1915, 1915A (2012),

and denying his motion for reconsideration.

       The district court determined that Cohen’s complaint raised

issues     concerning      the   validity      of    the   Government’s    ongoing

criminal case against Cohen and, thus, should be dismissed under

the principles of Heck v. Humphrey, 512 U.S. 477 (1994), and its

progeny.         Because no conviction has yet occurred, we conclude

that       the     district      court’s       dismissal      under   Heck     is

premature.        See Wallace v. Kato, 549 U.S. 384, 393-94 (2007).

       Accordingly, we vacate the district’s orders and remand for

further proceedings in light of Wallace.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                            VACATED AND REMANDED




       *
       We have jurisdiction because Cohen cannot cure the defect
identified in his complaint by mere amendment. See Domino Sugar
Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67
(4th Cir. 1993).



                                           2